DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 4-22 are pending, claims 2 and 3 having been cancelled and claims 11 and 14-20 having been withdrawn.  Applicant's response filed May 6, 2022 is acknowledged.
Claims 1, 4-10, 12, 13, 21 and 22 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “a coefficient of friction greater than about 0.7 results from the friction engagement.”  Coefficient of friction depends on the materials that are pressing against one another.  Neither the material of the inner friction surface nor the material of the other surface is recited, and it is unclear what the materials of the front hub of the engine are in order to calculate a coefficient of friction.  Said coefficient of friction depends on the intended use of the system and does not appear to be defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/074766A1 to Von der Ohe (see machine translation) in view of U.S. Patent No. 7,445,677 to Asplund, U.S. Patent App. Pub. No. 2008/0040872 to Hjerpe and the New World Encyclopedia webpage for “Ball bearing” archived January 3, 2015 from https://web.archive.org/web/20150103001236/https://www.newworldencyclopedia.org/entry/Ball_bearing (hereinafter “New World Encyclopedia entry”).
As to claims 1 and 21, Von der Ohe discloses a wash system comprising: a head unit comprising a mounting structure (see Von der Ohe Fig. 3, ref.#59 and 60; machine translation page 15, line 608 where the cone and suction cups can be considered as the mounting structure) and one or more wash fluid lines for spraying a wash fluid into an engine (see Von der Ohe Fig. 3, ref.#2-4, 40-42 and 62-64; machine translation page 15, lines 615-617), the mounting structure defining an inner friction surface capable of contacting a front hub of the engine (see Von der Ohe Fig. 3, ref.#59, 60, machine translation page 15, lines 608-617); and a press unit operably connected to the head unit that generates a force the presses the inner friction surface into engagement with the front hub (see Von der Ohe machine translation page 16, lines 627-628 explicitly disclosing that the centering cone is brought to the axis of the engine wit the aid of the lifting device and pushed onto the nose); a base assembly supporting the head unit and the press unit (see Von der Ohe machine translation page 16, lines 627-630 where base assembly, which includes the lifting device, is configured to press towards a front hub of an engine to fix the inner surface against the hub).
Von der Ohe further discloses that the head unit comprises a rotary connector wherein the rotary connector comprises a fixed member and a spinning member (see Von der Ohe machine translation page 15, lines 608-617 where the centering cone consists essentially of two parts, the rotating part (considered as the spinning member) and the support/carrier part (considered as the fixed member)); wherein the fixed member is attached to the base assembly to allow the head unit to rotate relative to the base assembly (see Von der Ohe Fig. 3 and machine translation pages 15-16, lines 608-642 where the fixed member includes the support/carrier part (believed to be ref.#69) with the arms for holding the nozzles, the drive block 56 and the drive 58 and is attached to the base assembly that includes lifting device 67 and allows the rotating part of the head unit to rotate relatively to the base assembly) and the spinning member is shaped to be coupled to the front hub and is fully capable of being driven by only the friction engagement (see Von der Ohe Fig. 3, ref.#59/60/61).  While Von der Ohe discloses that the spinning member is rotatably coupled to the fixed member and is driven by a drive block and not freely rotatable relative to the fixed member, Asplund discloses a similar wash apparatus wherein a fixed member and a spinning member a coupled so as to rotate freely relative to each other and the spinning member to be driven by rotation of the front hub (see Asplund Fig. 2, ref.#210, Fig. 3, ref.#330; col. 2, lines 5-9).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Von der Ohe such that the spinning member is rotatably coupled to the fixed member so as to rotate freely relative to the fixed member and be driven by rotation of the front hub (also read as fully capable of being driven by only the friction engagement) as disclosed by Asplund and the results would have been predictable (rotatably coupling a fixed member to a spinning member so as to rotate with the turbine engine to be cleaned; see also MPEP 2143(I)(B) where simple substitution of one known element for another to obtain predictable results is prima facie obvious).
While Von der Ohe discloses a press unit, Von der Ohe does not explicitly disclose that the press unit is capable of generating a force the presses the inner friction surface into constant engagement with the front hub such that only a friction engagement between the head unit and the front hub causes the head unit to rotate at a same angular velocity as the front hub, the press unit including an actuator to increase or decrease the force generated by the press unit.  Hjerpe discloses a similar wash water system wherein the head unit operably connected to a robotic arm and vehicle and wherein the robotic arm/vehicle is adapted to move in three dimensions to enable a positioning of the head unit in a washing position in said three dimensions relative to the engine (read as press unit including an actuator to increase or decrease the force generated by the press unit) (see Hjerpe Abstract, Fig. 3, ref.#32, 34; paragraphs [0036]-[0037] disclosing a vehicle and robotic arm to position the head unit).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Von der Ohe to use the robotic arm/vehicle disclosed by Hjerpe in order to position the head device in the desired position of Von der Ohe/Asplund as is known in the art.  The positioning device disclosed by Hjerpe (which can be read as both the press unit and base assembly) is fully capable of generating a force the presses the inner friction surface into constant engagement with the front hub.  Furthermore, as discussed above, the combination of Von der Ohe and Asplund discloses that the spinning member is rotatably coupled to the fixed member so as to rotate freely relative to the fixed member and be driven by rotation of the front hub (read as rotating at a same angular velocity as the front hub).  Therefore, the combination of Von der Ohe, Asplund and Hjerpe discloses a press unit and base assembly that is fully capable of generating a force that presses the inner friction surface into constant engagement with the front hub such that only a friction engagement between the head unit and the front hub causes the head unit to rotate at a same angular velocity as the front hub.  
Von der Ohe/Asplund/Hjerpe appears to disclose that the spinning member is rotatably coupled to the fixed member (see Von der Ohe Fig. 3 disclosing an unlabeled coupling element between the fixed member 56/69 and the spinning member 59) as seen in the annotated Fig. 3 of Von der Ohe below:

    PNG
    media_image1.png
    593
    837
    media_image1.png
    Greyscale

However, to the extent that it could be argued that Von der Ohe/Asplund/Hjerpe does not disclose that the spinning member is rotatably coupled to the fixed member, use of bearings/bearing assembly to rotatably couple two elements is known in the art and does not provide patentable significance (see New World Encyclopedia entry first paragraph and Modern Applications section disclosing that bearing assemblies between relative rotational elements are well known in the art).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the spinning member rotatably coupled to the fixed member in Von der Ohe/Asplund/Hjerpe as is well known in the art to reduce rotational friction and support the radial and axial loads (see New World Encyclopedia entry first paragraph).
As to claim 4, Von der Ohe discloses that the inner friction surface can have a frustoconical shape configured to match a shape of the front hub (see Von der Ohe Fig. 3, ref.#60 and 61).  To the extent that it could be argued that the shape disclosed by Von der Ohe is not a frustoconical shape, changes in shape are prima facie obvious (see MPEP 2144.04(IV)(B)).
As to claim 7, Von der Ohe discloses that the head unit defines a circumferential direction and wherein the one or more wash fluid lines includes a plurality wash fluid lines spaced along the circumferential direction (see Von der Ohe Figs. 1, 3, ref.#2-4, 40-42; machine translation page 16, lines 631-646).
As to claim 8, the combination of Van der Ohe, Asplund, Hjerpe and the New World Encyclopedia entry discloses that the base assembly comprises a lifting device that pushes the centering cone onto the nose (read as stand and press unit) (see Von der Ohe machine translation page 16, lines 627-628; see Hjerpe Abstract and Fig. 3, ref.#32, 34; paragraphs [0036]-[0037]).  Von der Ohe explicitly discloses that the “centering cone 59 is brought to the axis 18 of the engine 32 with the aid of a lifting device 67 and pushed onto the nose 17” (see Von der Ohe machine translation page 16, lines 627-628, emphasis added) and Hjerpe discloses that the robot arm and vehicle can move in three dimensions to position the head unit to the desired position (see Hjerpe Abstract and Fig. 3, ref.#32, 34; paragraphs [0036]-[0037]).  Thus the press unit is considered as defining a longitudinal direction and providing the head unit with the force during operation in the longitudinal direction.

Claims 5, 6, 12, 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/074766A1 to Von der Ohe (see machine translation) in view of U.S. Patent No. 7,445,677 to Asplund, U.S. Patent App. Pub. No. 2008/0040872 to Hjerpe and the New World Encyclopedia webpage for “Ball bearing” archived January 3, 2015 from https://web.archive.org/web/20150103001236/https://www.newworldencyclopedia.org/entry/Ball_bearing (hereinafter “New World Encyclopedia entry”) as applied to claims 1 and 8 above, and further in view of U.S. Patent App. Pub. No. 2010/0200023 to Giljohann et al.
Van der Ohe, Asplund, Hjerpe and the New World Encyclopedia entry are relied upon as discussed above with respect to the rejection of claims 1 and 8.
As to claims 5 and 22, the combination of Van der Ohe, Asplund, Hjerpe and the New World Encyclopedia entry does not explicitly disclose that the mounting structure comprises a mounting pad defining the inner friction surface wherein the mounting pad is comprised of at least one of a rubber material or a silicone material. Giljohann discloses a similar wash system wherein rubber mounting pads are used to mount the wash system to the hub (see Giljohann paragraphs [0022]-[0023]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use rubber mounting pads as disclosed by Giljohann and the results would have been predictable (mounting a wash system to a hub).  Furthermore, Von der Ohe discloses suction cups and it is well-known in the art to use rubber material for suction cup material.  Furthermore, with regards to claim 22, as discussed in the above 112 rejection, it is unclear what the second surface material comprises to determine coefficient of friction.  Since the cited prior art discloses use of rubber mounting pads and rubber is disclosed in Applicant’s specification as meeting the coefficient of friction (considered an inherent property), the cited prior art is considered as disclosing that a coefficient of friction greater than about 0.7 would result from the friction engagement.
As to claim 6, the combination of Van der Ohe, Asplund, Hjerpe and the New World Encyclopedia entry discloses that the rotary connector can defines an inlet for receiving the wash fluid and an outlet, wherein the outlet is fluidly connected to the one or more wash lines (see, e.g., Von der Ohe Fig. 1, ref.#27 and 28).  To the extent that it could be argued that Von der Ohe does not disclose the inlet and outlet to a rotary connector, Giljohann discloses a similar wash system wherein the head unit comprises a rotary connector wherein the rotary connector defines an inlet for receiving the wash fluid and an outlet wherein the outlet is fluidly connected to the wash lines (see, e.g., Giljohann Fig. 3 and 4, ref.#5, 8 and 9; paragraph [0050]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use rotary connector as disclosed by Giljohann and the results would have been predictable (rotating wash lines with hub to clean turbine engine).
As to claim 12, in the combination of Van der Ohe, Asplund, Hjerpe and the New World Encyclopedia entry, Von der Ohe discloses an embodiment wherein the stand can comprise a plurality of arms with the aid of joints that their height, distance and angle can be adapted to the engine (see Von der Ohe machine translation page 10, line 412 – page 11, line 423).  Said arms are considered a plurality of adjustable tension rods fully capable of contacting an interior surface of an outer nacelle of the engine.  Furthermore, the recitation “friction pad” is given its broadest reasonable interpretation and the ends of the arms can be considered friction pads since they can cause friction.  Also, Giljohann discloses the use of soft pads/coatings to reduce wear and it would have been obvious to one of ordinary skill in the art to include such soft coatings on the arms of Von der Ohe in order to reduce wear (see, e.g., Giljohann paragraph [0023]).
As to claim 13, the combination of Van der Ohe, Asplund, Hjerpe and the New World Encyclopedia entry and further in view of Giljohann discloses that the arms can be equally spaced along the circumferential direction (see Von der Ohe Fig. 1, see also Giljohann Fig, 1 showing equal spacing in a circumferential direction of the arms).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/074766A1 to Von der Ohe (see machine translation) in view of U.S. Patent No. 7,445,677 to Asplund, U.S. Patent App. Pub. No. 2008/0040872 to Hjerpe and the New World Encyclopedia webpage for “Ball bearing” archived January 3, 2015 from https://web.archive.org/web/20150103001236/https://www.newworldencyclopedia.org/entry/Ball_bearing (hereinafter “New World Encyclopedia entry”) as applied to claim 1 above, and further in view of JP04-323409A to Nakamura et al. (see Abstract) or U.S. Patent No. 3,741,003 to Gunkel.
Van der Ohe, Asplund, Hjerpe and the New World Encyclopedia entry are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 9 and 10, while Van der Ohe/Hjerpe discloses a press unit, the combination of Van der Ohe, Asplund, Hjerpe and the New World Encyclopedia entry does not explicitly disclose that the press unit defines a longitudinal direction, wherein the press unit comprises a housing extending along the longitudinal direction and a rod, wherein the housing defines an opening along the longitudinal direction, wherein the rod is slidably received within the opening and wherein the press unit further comprises an elastic member positioned within the opening for providing at least a portion of the force a pressure to the rod and wherein the base assembly is operably connected to the head unit through the rod.  Use of telescopic spring arms to use in a press unit is known in the art and does not provide patentable significance (see, e.g., Nakamura Abstract and/or Gunkel col. 2, line 62 – col. 3, line 20).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a telescopic spring arm as the press unit for Von der Ohe/Hjerpe to press the head unit to the surface and the results would have been predictable since telescopic spring arms are known in the art for pressing heads against a surface.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Hjerpe is now relied upon as discussed above with respect to the newly added claim amendments.
It is again noted that Von der Ohe discloses that the base assembly comprises a lifting device that pushes the centering cone onto the nose (read as stand and press unit) (see Von der Ohe machine translation page 16, lines 627-628).  Von der Ohe explicitly discloses that the “centering cone 59 is brought to the axis 18 of the engine 32 with the aid of a lifting device 67 and pushed onto the nose 17” (see Von der Ohe machine translation page 16, lines 627-628, emphasis added) and thus the press unit is considered as defining a longitudinal direction and providing the head unit an amount of force during operation in the longitudinal direction. Therefore, Von der Ohe discloses that the device is configured to be pushed onto the nose of the engine.  As discussed in greater detail in the rejections above, Hjerpe discloses newly added claim limitations in combination with the other cited prior art.
Regarding Applicant’s response to the 112 rejection to claim 22, as discussed above, coefficient of friction depends on the materials that are pressing against one another.  Neither the material of the inner friction surface nor the material of the other surface is recited, and it is unclear what the materials of the engine front hub are in order to calculate a coefficient of friction.  Said coefficient of friction depends on the intended use of the system and does not appear to be defined.  Therefore, the rejection of claim 22 under 112(b) is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714